EXHIBIT 10.4

 

AMENDMENT NO. 1 TO THE VOTING TRUST AGREEMENT

(WODH)

 

THIS AMENDMENT NO. 1 TO THE VOTING TRUST AGREEMENT (this "Amendment") is made as
of January 8, 2018, by and between WOD RETAIL SOLUTIONS INC. f/k/a Elite Data
Services Inc., a Florida corporation (hereinafter referred to as "Company") and
EILERS LAW GROUP, PA, Attn: William Robinson Eilers, Esq. (collectively with any
and all successors, the “Voting Trustee”), on behalf of the Stockholders, as set
forth in the Voting Trust Agreement (the “Original Trust Agreement”), dated
March 14, 2017. Company and Trustee are each a “Party”, and collectively
referred to as the “Parties” herein.

 

RECITALS

 

WHEREAS, on or about March 14, 2017, the Company and WOD Holdings Inc. (“WODH”),
Dr. James G. Ricketts, individually, Stephen Antol, individually, Birch First
Capital Investments LLC f/k/a Birch First Capital Fund LLC, and Baker & Myers &
Associates LLC (each a “Stockholder”, and collectively referred to as the
“Stockholders”) and Eilers Law Group, PA (the “Voting Trustee”), executed that
certain Voting Trust Agreement (the “Voting Trust Agreement”), pursuant to which
the parties agreed to deposit into Trust a certain number of shares of
securities issued by the Company (the “Trust Shares”) held by each Stockholder,
pursuant to the terms of that certain Definitive Agreement (the “Original
Agreement”), dated on even date therewith, as amended, by and between the
Company and WODH;

 

WHEREAS, the Company and WODH entered into that certain Amendment No. 3 to the
Original Agreement (the “Amendment No. 3), dated on same date herewith, to
further amend and/or restate certain terms of the Original Agreement, Amendment
No. 1 and Amendment No. 2, pursuant to the terms set forth in Amendment No. 3,
attached hereto as Exhibit A;

 

WHEREAS, pursuant to Section 5 of the Trust Agreement, title to all Trust Shares
deposited into Trust shall be vested in the Voting Trustee and shall be
transferred to the Voting Trustee or to its nominee or nominees on the books of
the Company, and the Voting Trustee shall possess and be entitled to exercise
with respect to the Trustee Shares all voting rights of holders of the Trust
Shares of any and every kind and character, including the right to vote such
Shares and to take part in or consent in writing or otherwise to any corporate
or stockholders’ action, whether ordinary or extraordinary, including:

 

(a) any amendment of the Certificate of Incorporation or the Bylaws of the
Company,

 

(b) consolidation with or merger into any other corporation,

 

(c) changes in the number of directors,

 

(d) increases in the number of, or reclassification of, shares of the Company’s
stock, and

 

(e) the dissolution of the Company,

 

all upon such terms and conditions and under such circumstances as the Voting
Trustee may from time to time determine in its sole discretion, so as long as
such powers do not circumvent or void the effectiveness of any and all
agreements executed by Company as of the date of this Agreement or during the
time in which this Agreement is in effect (e.g. advisory and management,
shareholder and/or subscription agreements, etc.). It is expressly understood
and agreed none of the holders of Voting Trust Certificates shall have any
right, either under such Voting Trust Certificates or under this Agreement, or
under any agreement express or implied, or otherwise, to vote any of the Trust
Shares or to take part in or consent to any corporate or stockholders’ action
requiring such vote.

 



  1

   



 

WHEREAS, the Parties hereto wish to further amend certain provisions of the
Original Trust Agreement to reflect certain changes in Trust Shares related to
WODH, as a Stockholder of the Original Trust Agreement, as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Parties to this Amendment agree as follows:

 

1. Defined Terms. Unless otherwise indicated herein, all terms, which are
capitalized, but are not otherwise defined herein, shall have the meaning
ascribed to them in the Original Trust Agreement, as applicable.

 

2. Effective Date. The Effective Date of this Amendment shall be retroactive as
of the Original Effective Date, with the same full force and effect of the
Original Trust Agreement.

 

3. Amendment to Section 1 of the Original Trust Agreement. The second paragraph
of Section 1 (Deposit) to the Original Trust Agreement is amended and restated
as follows:

 

“Pursuant to the terms of that certain Definitive Agreement (the “Definitive
Agreement”), dated August 26, 2016, as amended, attached hereto as Exhibit D,
and Amendment No. 2 to the Definitive Agreement (the “Amendment No. 2”), dated
February 24, 2017, attached hereto as Exhibit E, and Amendment No. 3 to the
Definitive Agreement (the “Amendment No. 3”), dated January 8, 2018, attached
hereto as Exhibit F, by and between the Company and WOD Holdings Inc., a
Delaware corporation (“WODH”), the Company has agreed to issue to and deposit
with the Voting Trustee a certain amount of Shares equal to a total of 250,000
shares of Series B Preferred Stock, and 25,000,000 shares of Common Stock,
respectively, after the completion by the Company of a reverse split of up to
1:10,000 of its Common Stock, as referenced in the execution of an assignment,
in the form of Exhibit A attached hereto, to be held in the Voting Trust for the
benefit of WODH (also referred to herein as a “Stockholder”), pursuant to
certain terms of the Definitive Agreement, as amended, Amendment No. 2, and
Amendment No. 3, and in accordance with the terms of this Agreement.”

 



  2

   



 

4. Amendment to Trust Certificate No. 001 of Exhibit B to the Original Trust
Agreement. Trust Certificate No. 001 of Exhibit B to the Original Agreement is
hereby replaced in its entirety, as set forth in the amended and restated
Certificate No. 001, attached hereto as Exhibit B.

 

5. Ratifications; Inconsistent Provisions. Except as otherwise expressly
provided herein, the Original Trust Agreement, are, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that on and after the Effective Date: (i) all references in the Original
Trust Agreement, and this Amendment to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Original Trust Agreement,
and this Amendment shall mean the Original Trust Agreement as amended by this
Amendment, and (ii) all references such as “thereto”, “thereof”, “thereunder” or
words of like import referring to the Original Trust Agreement, and this
Amendment shall mean the Original Trust Agreement as amended by this Amendment.
Notwithstanding the foregoing to the contrary, to the extent that there is any
inconsistency between the provisions of the Original Trust Agreement, and this
Amendment, the provisions of this Amendment shall control and be binding.

 

6. Counterparts. This Amendment may be executed in any number of counterparts,
all of which will constitute one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party. Facsimile or other electronic transmission of
any signed original document shall be deemed the same as delivery of an
original.

 

[Signature Page to Follow on Next Page]

 



  3

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

COMPANY

 

WOD RETAIL SOLUTIONS INC.

f/k/a Elite Data Services Inc.,

 

A Florida Corporation

 

By:

/s/ Brenton Mix

 

Brenton Mix

Chief Executive Officer

 

 

 

 

 

VOTING TRUSTEE

 

EILERS LAW GROUP, PA.,

 

A Florida corporation

 

By:

/s/ William Robinson Eilers

 

William Robinson Eilers, Esq.

 

President

 



  4

   



 

Exhibit A

 

Amendment No. 3 to Definitive Agreement

(Amendment No. 3)

 

See Attached.

 

 

 

 

 

 



  5

   



 

Exhibit B

 

Amended and Restated Trust Certificate No. 0001

 

WOD VOTING TRUST CERTIFICATE

 

March 14, 2017 (as amended)

 

No. 001

 

250,000 shares of Series B Preferred Stock, and

25,000,000 shares of Common Stock

 

THIS VOTING TRUST CERTIFICATE (this “Certificate”) is issued under and pursuant
to, its transfer restricted by, and the rights of the holder hereof are subject
to and limited by, the terms and conditions of the WOD Voting Trust Agreement
(the “Agreement”), dated March 14, 2017, by and among certain holders of shares
of the Series B preferred stock, $0.0001 par value per share (“Preferred Stock”)
and shares of the common stock, $0.0001 par value per share (“Common Stock”), of
WOD RETAIL SOLUTIONS INC. f/k/a Elite Data Services Inc., a Florida corporation
(the “Company”), collectively hereinafter referred to as (the “Shares”), and
Eilers Law Group, PA, Attn: William Robinson Eilers, Esq., as Voting Trustee
(hereinafter referred to collectively with any and all successors as the “Voting
Trustee”).

 

Upon the termination of the Voting Trust as provided in the Agreement, and upon
the presentation and surrender of this Certificate, accompanied, if required by
the Voting Trustee, by a properly executed transfer thereof to the Voting
Trustee, the holder hereof will be entitled to receive, pursuant to the issuance
by the Company in the name of the Voting Trustee, as referenced on the books of
the Company, after the completion by the Company of a reverse split of up to
1:10,000 of its Common Stock, in accordance with the executed Trust Agreement, a
certificate(s) (or book entry) for a total of 250,000 shares of Series B
Preferred Stock, and 25,000,000 shares of Common Stock of the Company,
respectively (the “Shares”), or such other applicable denomination thereof,
pursuant to the terms of the Definitive Agreement, Amendment No. 2, Amendment
No. 3, as incorporated by reference in the Trust Agreement, and in the meantime
to receive payments equal to the dividends and the other distributions, if any,
received by the Voting Trustee with respect to the Shares. The Voting Trustee
shall, with respect to the Shares, possess and be entitled to exercise all
rights of the holders of Common Stock of any and every kind and character,
including the right to vote such Shares and to take part in or consent in
writing or otherwise to any corporate or stockholders’ action, whether ordinary
or extraordinary, including, but without limiting the generality thereof, each
and every matter set forth in the Agreement, all upon such terms and conditions
and under such circumstances as the Voting Trustee may from time to time
determine in its sole discretion, and to do and perform any other act or thing
which the stockholders of the Company are now or may hereafter be entitled to do
or perform, it being expressly stipulated that the holder hereof shall have no
right, either under this certificate or under the Agreement, or under any
agreement express or implied, or otherwise, to vote the Shares or to take part
in or consent to any corporate or stockholders’ action requiring such vote.

 



  6

   



 

This Certificate is transferable only as provided in the Agreement, a copy of
which may be obtained free of charge from the Voting Trustee upon written
request, and then only upon the books of the Voting Trustee by the registered
holder hereof in person or by attorney, upon surrender hereof properly endorsed.
Until so transferred, the Voting Trustee and the Company may treat the
registered holder as the owner hereof for all purposes whatsoever.

 

This certificate is not valid until signed by the Voting Trustee.

 

IN WITNESS WHEREOF, the Voting Trustee has executed this Voting Trust
Certificate as of the date first written above.

 

VOTING TRUSTEE

 

STOCKHOLDER(S)

 

Eilers Law Group, PA,

 

WOD Holdings Inc.,

 

a Florida corporation

 

a Delaware corporation

By:

/s/ William Robinson Eilers

By:

/s/ Taryn Watson

 

William Robinson Eilers, Esq.

 

Taryn Watson

 

President

President

 

Address

 

720 S. Colorado Blvd., PH North

 

Denver, CO 80246

 

Fax: (720) 289-6148

 

Email: taryn.watson@wodholdings.com

 

 



7



 